                        Case 1:18-cr-00469-GWG Document 62 Filed 03/20/19 Page 1 of 6
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case (form modified within District on February 22, 2019)          (NOTE: Identify Changes with Asterisks(*))
                     Sheet I


                                         UNITED STATES DISTRICT COURT
                                                          Southern District of New York
               UNITED STATES OF AMERICA                                       )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                     v.                                       )
                                                                              )   Case Number: 18 Cr. 469(GWG)
                      THERESE OKOUMOU                                         )
                                                                                  USM Number: 76198-054
                                                                              )
Date of Original Judgment: 3/19/2019                                               Ronald L. Kuby/Rhidaya S. Trivedi
                                        -(Or-Date
                                               --      -   -  -   -  -  - -
                                                    of Last Amended Judgment)
                                                                              )   Defendant's Attorney
                                                                              )
Reason for Amendment:
                                                                              )
D Correction of Sentence on Remand (18 U.S.C. 3742(f)(I) and (2))                 D   Modification of Supervision Conditions (18 U.S.C. §§ 3563(c) or 3583(e))
D Reduction of Sentence for Changed Circumstances (Fed. R. Crim.              )   D   Modification oflmposed Term oflmprisonment for Extraordinary and
  P 35(b))                                                                    )       Compelling Reasons (18 U.S.C. § 3582(c)(l))
                                                                              )
D Correction of Sentence by Sentencing Court (Fed. R. Crim. P. 35(a))             D   Modification oflmposed Term oflmprisonment for Retroactive Amendment(s)
                                                                              )       to the Sentencing Guidelines (18 U.S C. § 3582(c)(2))
@ Correction of Sentence for Clerical Mistake (Fed. R. Crim. P. 36)
                                                                              )
                                                                              )
                                                                                  D   Direct Motion to District Court Pursuant   D   28 U.S.C. § 2255 or
                                                                                      0 18 U.S.C. § 3559(c)(7)
                                                                              )
                                                                                  D   Modification of Restitution Order ( 18 U.S C. § 3664)

THE DEFENDANT:
D pleaded guilty to count(s)
D pleaded nolo contendere to count(s)
  which was accepted by the court.
[!f   was found guilty on count(s)
                                        -1,-2,~
                                              3
                                                ---------------------------------
      a ft er a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section
          ,.
                                  Nature of Offense                                                                 Offense Ended                    Count
 18 USC sec. 1865                  Trespassing                                                                       7/4/2018                        1

 18 USC sec. 1865                  Interfering with Agency Functions                                                 7/4/2018                        2

 18   usc·s'ec. 1865               Disorderly Conduct                                                                7/4/2018                        3
       The defendant is sentenced as provided in pages 2 through _ _ _ _ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)               -------------------------                                                              ----   --


D Count(s) - - - - - - - - - - - - -                       •   is    Dare dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                 3/19/2019




         USDC SDNY
         DOCUMENT
         ELECTRONICALLY FILED
                                                                                   3/20/2019
         DOC #: - - - - - + - - - t - - -
         DATE FILED: :3               /20 It°!                                    Date
AO 245C (Rev. 02/18) Amended
                       CaseJudgment      in a Criminal Case
                                1:18-cr-00469-GWG             Document 62 Filed 03/20/19 Page  2 of 6
                     Sheet 4 - Probation                                                  (NOTE: Identify Changes with Asterisks(*))
                                                                                                      Judgment-Page - - ~ of
DEFENDANT: THERESE OKOUMOU
CASE NUMBER: 18 Cr. 469(GWG)
                                                              PROBATION
You are hereby sentenced to probation for a tenn of:
 5 Years




                                                 MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of placement on
      probation and at least two periodic drug tests thereafter, as detennined by the court.
               [!f The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                    substance abuse. (check if applicable)
4.     [!f' You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
5.     O You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
            directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
            reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.     O You must participate in an approved program for domestic violence. (check if applicable)
7.     0 You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check if applicable)
8.    You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.    If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10.   You must notify the court of any material change in your economic circumstances that might affect your ability to pay restitution,
      fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                        Case 1:18-cr-00469-GWG
                     Sheet 4A - Probation
                                                                 Document 62 Filed 03/20/19 Page   3 of 6
                                                                                             (NOTE: Identify Changes with Asterisks(*))
                                                                                                          Judgment-Page _ _ _ of ______ _
DEFENDANT: THERESE OKOUMOU
CASE NUMBER: 18 Cr. 469(GWG)

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed because
they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation officers
to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the time
       you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different time frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least IO days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least I 0
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
       aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
l 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers ).
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
       you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
       confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                                  Date
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                         Case 1:18-cr-00469-GWG
                     Sheet 4D - Probation
                                                           Document 62 Filed 03/20/19 Page   4 of 6
                                                                                       (NOTE: Identify Changes with Asterisks ( *))
                                                                                               Judgment-Page         of
DEFENDANT: THERESE OKOUMOU
CASE NUMBER: 18 Cr. 469(GWG)

                                    SPECIAL CONDITIONS OF SUPERVISION
   You will be supervised in the district of your residence.

   You must perform 200 hours of community service arranged by the probation department.
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                         Case 1:18-cr-00469-GWG
                     Sheet 5 - Criminal Monetary Penalties
                                                                Document 62 Filed 03/20/19 Page   5 of 6
                                                                                           (NOTE: Identify Changes with Asterisks(*))
                                                                                                  Judgment - Page              of
DEFENDANT: THERESE OKOUMOU
CASE NUMBER: 18 Cr. 469(GWG)
                                          CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                    Assessment                  JVT A Assessment*         Fine                               Restitution
TOTALS          $   30.00                   $                         $                                  $



D The determination of restitution is deferred until     ----
                                                                     An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.

D   The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximate!)' proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                             Total Loss**                        Restitution Ordered                     Priority or Percentage




TOTALS                           $
                                     - - - - - - - -0.00
                                                     --                   $                       0.00


D    Restitution amount ordered pursuant to plea agreement $

D    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:

     D   the interest requirement is waived for      D   fine       D restitution.
     D the interest requirement for the      D fine          D restitution is modified as follows:


* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 11 0A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 02/18) Amended Judgment in a Criminal Case
                         Case 1:18-cr-00469-GWG
                     Sheet 6 - Schedule of Payments
                                                                Document 62 Filed 03/20/19 Page    6 of 6
                                                                                            (NOTE: Identify Changes with Asterisks(*))
                                                                                                         Judgment -   Page   ---
                                                                                                                                    of
DEFENDANT: THERESE OKOUMOU
CASE NUMBER: 18 Cr. 469(GWG)


                                                   SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A    l!1'    Lump sum payment of$       30.00               due immediately, balance due

             D not later than _ _ _ _ _ _ _ _ _ _ _ , or
             D in accordance with D C, D D, D E, or                       D F below; or
B    D Payment to begin immediately (may be combined with               D C,        D D, or D F below); or
C    D Payment in equal ______ (e.g., weekly, monthly, quarterly) installments of $         _ _ _ _ _ over a period of
            _ _ _ _ _ (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after the date of this judgment; or

D    D Payment in equal ______ (e.g., weekly, monthly, quarterly) installments of $                       _____ over a period of
            ____________ (e.g., months or years), to commence       ___ _ __     (e.g., 30 or 60 days) after release from imprisonment to a
             term of supervision; or

E    D Payment during the term of supervised release will commence within         _ _ _ _ (e.g., 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F    D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons'
Inmate Financial Responsibility Program, are made to the c1erk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) commumty restitution, (7) JVT A assessment, (8) pena1t1es, and (9) costs, mcludmg cost of prosecution and court costs.
